Newman, J.
It is the opinion of this court that the case should not have been taken from the jury. The evidence was certainly conflicting and contradictory. What it proved was fairly a question for the jury, under proper instructions. The testimony which tended to support the defense, if the jury believed it, was sufficient, with the inferences which the jury might legitimately have drawn from it, to establish the defense. It was the office of the jury to determine whether the witnesses were credible and the evidence to be believed, as well as what weight ought to be given to it and to each part of it.
By the Court.— The judgment of the circuit court is reversed, and the cause remanded for a new trial.